                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

ROBERT LEE JOHNSON, JR,
ADC #100626                                                                PLAINTIFF

V.                              CASE NO. 5:18-cv-212-JM-BD

WENDY KELLEY, et al.                                                       DEFENDANTS

                                               ORDER

        The Court has received a Partial Recommended Disposition (“Recommendation”) filed

by Magistrate Judge Beth Deere. After carefully considering the parties’ timely objections, the

responses thereto, and making a de novo review of the record, the Court concludes that the

Proposed Findings and Recommended Disposition should be, and hereby is, approved and

adopted in its entirety as this Court’s findings in all respects.

        The motion for summary judgment filed by Defendants Griffin, Kelley, and Lay (#18) is

DENIED.

        Defendant Alshami’s motion for summary judgment on the issue of exhaustion (#28) is

GRANTED. Defendant Alshami is DISMISSED from this lawsuit.

        The motion for summary judgment filed by Defendants Conley and Stukey (#36) is

DENIED.

        Mr. Johnson’s unsupported motion for summary judgment on the merits (#29) is also

DENIED.

        IT IS SO ORDERED, this 26th day of February, 2019.


                                                              _______________________________
                                                              UNITED STATES DISTRICT JUDGE
